DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendment which was filed on 06/14/2022 has been entered.  Claims 1 and 3-7 have been emended.  Claim 2 has been canceled.  New claim 8 has been added.  Claims 1 and 3-8 are still pending in this application, with claim 1 being independent.

Terminal Disclaimer
The electronic terminal disclaimer filed on 06/15/2022 disclaiming the terminal portion of any patent granted on this application has been automatically approved by EFS-Web.
	
Allowable Subject Matter
This communication is in response to amendment filed on 06/14/2022.
Claims 1 and 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 3-8 are dependent on claim 1.

Regarding claims 1, 25, and 30, the prior art of record either individually or in combination does not disclose or fairly suggest a home appliance with the claimed detailed limitations such as the use of “a speaker hole, and microphone holes laterally spaced apart from each other and facing toward a front of the home appliance; a microphone unit includes microphone chips mounted on a PCB and corresponding respectively to the microphone holes so that a sensing portion of each microphone chip of the microphone chips is aligned with the corresponding microphone hole of the microphone holes, and a speaker unit positioned to emit sound through the speaker hole” as recited in the claims in combination with the other claimed limitations are neither taught or made fairly obvious by the prior art of record.
 Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants’ Remarks & Arguments filed on 06/14/2022 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
06/27/2022